

Exhibit 10.3
Prologis Clear Lease
Simplify your lease. Simplify your business.


THIS LEASE is made between Landlord and Tenant as of the Effective Date below.


1.General Defined Terms.

a) Effective Date:
July 17, 2020
b) Landlord:ProLogis Texas II (2) LLC, a Delaware limited liability companyc)
Landlord Notice Address:
Prologis
2021 McKinney Avenue Suite 1050
Dallas, Texas 75201


With copy to:
Prologis
Attn. General Counsel
1800 Wazee Street
Suite 500
Denver, CO 80202
d) Tenant:Priority Fulfillment Services, Inc., a Delaware corporatione) Tenant
Notice Address:Priority Fulfillment Services, Inc.
505 Millennium Drive
Allen, TX 75013With copy to:Same
Attn: General Counself) Premises:That portion of the Building containing
approximately 57,400 rentable square feet as shown on Exhibit A.g) Building:
Freeport Corp Ctr 4
9250 N. Royal Lane
Irving, TX 75063
h) Project:Freeport Corp Ctr 4. The term "Project Areas" as used hereinafter
shall mean the areas of the Project that serve the Premises or are adjacent to
the Premises.i) Tenant’s Proportionate Share of Taxes:50.00%j) Lease
Term:Beginning on the Commencement Date and ending on the day which is 64 full
calendar months following the Commencement Date (the “Expiration Date”).k)
Commencement Date:
The later of (a) 08/15/2020, or (b) Substantial Completion of the Initial
Improvements stated on Exhibit C-1 and C-3.
l) Monthly Base Rent:PeriodMonthly Base RentMonth 1throughMonth
4*USD$31,091.67Month 5throughMonth 13USD$31,091.67Month 14throughMonth
25USD$32,024.42Month 26throughMonth 37USD$32,985.15Month 38throughMonth
49USD$33,974.70Month 50throughMonth 61USD$34,993.94Month 62throughMonth
64USD$36,043.76*Monthly Base Rent is abated during this period. Monthly FOE and
Taxes
will be due as provided in the Lease during this period.m) Monthly Fixed
Operating Expenses (“Monthly FOE”):Operating Expenses:USD$4,964.14Capital
Repairs/Replacements:USD$717.50Total Monthly FOE:USD$5,681.64n) Annual FOE
Increase:2.40%o) Monthly Taxes (Initial Estimate):USD$6,314.00p) Security
Deposit:
USD$49,000.00 in the form of Cash
q) Landlord Broker:NAI Robert Lynnr) Tenant Broker:Jones Lang Lasalle Americas,
Inc.s) Exhibits:
Exhibit A    -    Site Plan
Exhibit B     -    Project Rules and Regulations
Exhibit C     -     Construction (Turnkey)
Exhibit D     -     One Renewal Option at Market

- 1 -

--------------------------------------------------------------------------------



2.Granting Clause. In consideration for performance of Tenant’s obligations
under this Lease, Landlord leases to Tenant, and Tenant takes from Landlord, the
Premises for the Lease Term, subject to the provisions of this Lease. Tenant
represents and warrants to Landlord that the individual executing this Lease on
behalf of Tenant is authorized to do so, and Tenant has taken all necessary
actions for this Lease to be binding and enforceable.


3.Acceptance of Premises. Subject to the Initial Improvement listed on Exhibit
C-1 being delivered in the Required Condition as provided herein, Tenant accepts
the Premises in its “as-is” condition as of the Commencement Date. Tenant waives
any implied warranty that the Premises is suitable for Tenant's intended
purposes. Within 10 days after the Initial Improvements listed on Exhibit C-1
and C-2 are completed in the Required Condition and at the request of the
Landord, Tenant shall execute and deliver to Landlord a certificate stating the
Commencement Date of the Lease. Occupation of the Premises by Tenant prior to
the Commencement Date shall be subject to all obligations of Tenant under this
Lease except for the payment of Monthly Base Rent, Monthly FOE, and Monthly
Taxes. As used herein, the “Required Condition” shall mean the Initial
Improvements (as defined in Exhibit C-1 and C-2) are Substantially Complete (as
defined in Exhibit C), with all building systems (including, without limitation,
electrical, water, plumbing, HVAC, loading doors, dock equipment, roof, and
other mechanical systems) in good working order, free of any latent defects of
which Landlord has knowledge and in compliance with all Legal Requirements,
including, without limitation, the Americans With Disabilities Act. Landlord
represents and warrants, that as of the Commencement Date the Premises’ building
systems (including, without limitation HVAC, electrical, plumbing, loading
doors, dock equipment, roof and other mechanical systems) are in good working
order and Landlord warrants such systems for a period of three (3) months after
the Commencement Date; provided, however, that such warranty shall not be
effective for any maintenance, repairs or replacements necessitated due to the
misuse of, or damages caused by, Tenant, its employees, contractors, agents,
subtenants, or invitees. Without limiting Landlord’s maintenance obligations
hereunder, in the event of a breach of the foregoing warranty or if the Premises
are otherwise not in the Required Condition, Landlord shall promptly repair the
same. Landlord shall also seek and avail itself of all equipment and material
warranties related to Landlord’s construction, and shall enforce all such
warranties against suppliers, manufacturers, and dealers in order to cure any
deficiencies which arise during such warranty period without expense to Tenant.


Subject to the vacation of the Premises by the existing tenant, if any, Landlord
shall allow Tenant access to the Premises upon vacation of the Premises by the
existing tenant, if any, for purposes of preparing the Premises for the
commencement of Tenant’s normal business operations, subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises (“Early Occupancy”). During such Early Occupancy period prior to
the Commencement Date, Tenant shall be bound by its obligations under the Lease,
including the obligation to provide evidence of insurance, but shall not be
obligated to pay the Monthly Base Rent payable by Tenant to Landlord as set
forth in the Lease.


4.Use. The Premises shall be used only for the purpose of general
industrial/warehouse and distribution, light assembly, administrative offices,
and other legally permitted uses incidental thereto, including receiving,
storing, shipping, subassembly, kitting, and selling (but specifically excluding
retail selling) products, and for such other incidental lawful uses. Tenant
shall not conduct any public sale at the Premises, use the Premises as a place
of public accommodation under the Americans With Disabilities Act or any other
Legal Requirements, or permit any nuisance at the Premises. Tenant shall have
the right to park operable vehicles and trailers overnight at the truck loading
docks and designated truck and trailer parking areas for the Premises and
operate automobiles in the designated automobile parking area. Tenant shall not
permit any outside storage (other than as expressly permitted under this Lease),
Tenant shall use the Premises in compliance with all federal, state, and local
laws, orders, judgments, ordinances, regulations, codes, permits, licenses,
covenants, and restrictions now or hereafter applicable to the Premises
(collectively, "Legal Requirements"). Landlord represents and warrants that, as
of the Commencement Date, no written notice has been received by Landlord of
non-compliance with any Legal Requirements in connection with the Premises.  In
the event that Landlord receives notice that the Premises is not in compliance
with applicable Legal Requirements  existing as of the Commencement Date, or
which come into effect after the Commencement Date, and such non-compliance is
not related to Tenant’s specific use of the Premises or Tenant-Made Alterations
to the Premises performed by Tenant, Landlord shall make such modifications as
may be required by order or directive of applicable governmental authority in
order to bring the Premises into compliance with such applicable Legal
Requirements without cost or expense to Tenant. Tenant shall, at its expense,
make any alterations or modifications to the Premises or Project Areas that are
required by Legal Requirements due to Tenant's specific use (as opposed to
general industrial/warehouse use) or occupation of the Premises.


5.Monthly Base Rent and Monthly FOE. Upon execution of this Lease, Tenant shall
pay to Landlord the first payment of Monthly Base Rent, Monthly Taxes, and
Monthly FOE payable under the Lease, and thereafter Tenant shall pay all such
payments in advance, without demand, no later than the first day of each
calendar month following the Commencement Date (prorated for any fractional
calendar month).. Tenant shall make all payments to Landlord (or to such other
party or at such location as Landlord may from time to time specify in writing)
by Electronic Fund Transfer or Automated Clearing House. Tenant’s payment
obligations and Landlord’s obligations under this Lease are independent
obligations. Tenant shall not


- 2 -

--------------------------------------------------------------------------------



abate, reduce, or set-off any amounts payable except as may be expressly
provided in this Lease. Without limiting Landlord’s other rights and remedies,
if Tenant is delinquent in any payment due for more than 5 business days, Tenant
shall pay to Landlord on demand as a late charge (and not as a penalty) an
amount equal to five percent (5%) of the delinquent sum. Tenant shall not be
obligated to pay the late charge until Landlord has given Tenant five (5)
business days written notice of the delinquent payment (which may be given at
any time during the delinquency); provided, however, that such notice shall not
be required more than twice in any 12-month period. 


The Monthly FOE payable by Tenant shall be Tenant’s reimbursement for Landlord’s
costs with respect to insurance premiums as provided in Section 9, Landlord's
repair and maintenance obligations as provided in Section 10, and the property
management fee. Effective on each annual anniversary of the Commencement Date
(or, if the first annual anniversary occurs on a date other than the first day
of a calendar month, then on the first day of the immediately subsequent
calendar month and on each annual anniversary date thereafter), the Monthly FOE
shall be automatically increased by the percentage set forth as the Annual FOE
Increase.


6.Security Deposit. Tenant shall pay Landlord the Security Deposit upon
execution of this Lease as security for the performance of Tenant's obligations.
The Security Deposit is not an advance rental deposit, or a measure of
Landlord's damages arising from an Event of Default (as hereinafter defined).
Upon any Event of Default beyond any and all applicable cure periods and upon
notice to Tenant as to the details of such default, Landlord may use the
Security Deposit to satisfy Tenant’s obligations under this Lease, without
prejudice to any other remedy provided herein or by law. Tenant shall pay
Landlord, no later than 30 days from demand, an amount that will restore the
Security Deposit to the amount required under this Lease. Landlord's obligation
with respect to the Security Deposit is that of a debtor, not a trustee. The
Security Deposit shall be the property of Landlord, and any remaining amount of
the Security Deposit shall be paid to Tenant no later than 30 days after
Tenant's obligations under this Lease have been fulfilled. Landlord shall not be
required to keep the Security Deposit separate from its general accounts, and no
interest shall accrue thereon.


7.Utilities. Tenant shall pay the utility provider directly for all separately
metered or contracted utilities serving the Premises, along with any taxes,
penalties, or surcharges related thereto. Water and sewer services are included
in the Monthly FOE, and Tenant agrees to use commercially reasonable efforts to
limit use of water and sewer to amounts consistent with normal restroom, break
room, and office use, subject to its compliance with Legal Requirements.
Notwithstanding the foregoing, provided that such utilities are priced at, or
below, local utility provider rates, Landlord may elect to deliver gas and
electric utility services to Tenant directly, or through an intermediary,
including Landlord holding the utility accounts, and Tenant shall reimburse
Landlord for Tenant’s consumption no later than thirty (30) days from receipt of
demand. In the event Tenant’s use of water and sewer services materially exceeds
the foregoing, Landlord may separately meter the water and sewer services, at
Tenant’s expense, and may require Tenant to pay the service provider directly.
Landlord shall have no liability to Tenant with respect to any interruptions or
failures of utilities.


Notwithstanding anything contained herein to the contrary, in the event that
such interruption or cessation of utilities results from Landlord’s negligent or
willful act or omission, and continues beyond five (5) consecutive business days
from the date of such interruption or cessation, then, provided Tenant has
delivered Landlord with prompt notice of such interruption, the rent under this
Lease will abate, commencing on the sixth (6th) consecutive business day the
Premises remain untenantable, and continuing until the date on which the
utilities are restored and the Premises are again tenantable.  No abatement of
rentals as hereinabove described will apply in the event such interruption of
utilities is the result of Tenant's alterations to the Premises, or any
negligent act or omission of Tenant, its agents, employees or contractors, or
any cause other than the negligent or willful act or omission of Landlord or its
employees, agents or contractors.


8.Taxes. Subject to reimbursement as provided below, Landlord shall pay all
taxes (including the Texas Margins Tax), assessments, governmental charges, fees
or payments to a governmental authority in lieu of taxes, and fees payable to
tax consultants and attorneys for consultation and contesting taxes that accrue
during the Lease Term against the tax parcel on which the Premises is located
(collectively, "Taxes"). In addition, Taxes shall include all capital levies, or
other taxes assessed upon the rent payable to Landlord under this Lease, and any
franchise tax, excise, use, margin, transaction, sales or privilege tax,
assessment, levy or charge measured by or based upon such rent, or the value of
the Premises and/or the Project Areas; provided, however, in no event shall
Tenant be liable for any income taxes imposed on Landlord unless such income
taxes are in substitution for any Taxes. If any tax is levied or assessed
directly against Tenant, or results from any Tenant-Made Alterations (defined
below), property, contents, or fixtures placed in the Premises by Tenant, then
Tenant shall pay such tax directly to the taxing authority, even if levied or
assessed against Landlord.    


Along with each payment of Monthly Base Rent under this Lease, Tenant shall pay
Landlord one-twelfth (1/12) of Tenant's Proportionate Share of Taxes as
estimated by Landlord from time to time. Tenant shall be responsible only for
Tenant’s Proportionate Share of actual Taxes in any calendar year; and any
difference between Tenant’s estimated payments and Tennant’s Proportionate Share
of actual Taxes will be reconciled annually by either: (a) Tenant paying
Landlord, or (b)


- 3 -

--------------------------------------------------------------------------------



Landlord paying Tenant, such amounts to true-up the differences, each within
thirty (30) days after such determination. Tenant's Proportionate Share may be
as adjusted by Landlord for future changes in the physical size of the Premises,
Building, or Project. The Monthly Taxes is an estimate only, actual Taxes may
vary.


9.Insurance. During the Lease Term, Landlord, at its cost and expense but
subject to such cost and expenses being included within the Monthly FOE, shall
maintain all risk property insurance covering the replacement of the Building
and commercial general liability insurance on the Project. Landlord’s insurance
may be included in a blanket policy or captive insurance program. Tenant will
not use the Premises in any manner that would void Landlord's insurance.
    
During the Lease Term, Tenant shall maintain the following insurance policies at
Tenant’s expense and without limiting Tenant’s liability under this Lease: (a)
commercial general liability, on an occurrence basis, having a minimum limit of
$2,000,000 per occurrence naming Landlord, Prologis, Inc., and its property
manager as additional insureds; (b) all-risk property covering the full
replacement cost of all property and improvements placed in the Premises by, or
on behalf of, Tenant; (c) workers’ compensation as required by the applicable
state statute which shall include a waiver of subrogation in favor of Landlord
Parties; (d) employers liability of not less than $1,000,000, and (v) business
automobile liability having a combined single limit of not less than $2,000,000
per occurrence insuring Tenant against liability arising out of the ownership,
maintenance, or use of any owned, hired or non-owned vehicles. Tenant’s
insurance shall provide primary and non-contributory coverage to Landlord
Parties with respect to Tenant’s indemnity obligations under this Lease.
Tenant’s insurance requirements may be satisfied by a combination of primary and
excess policy limits or an umbrella policy. Tenant shall provide Landlord with
certificates of such insurance prior to Tenant taking possession of the
Premises, and thereafter prior to the expiration of the insurance coverage, or
30 days following Tenant’s receipt of Landlord’s request.
    
The all-risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation in connection with any insured loss by the insurers and
all rights based upon an assignment from its insured, against Landlord, or its
agents, employees, contractors, or property manager (collectively the “Landlord
Parties”), or Tenant, its agents, employees, contractors, subtenants, assigns,
or invitees (collectively the “Tenant Parties”). No Landlord Parties or Tenant
Parties shall be liable to any other, for any loss coverable by all risk
property insurance, and each party waives claims against the Landlord Parties
and Tenant Parties (as applicable) for such loss, except to the extent resulting
from the gross negligence or willful misconduct of Landlord or Tenant, as
applicable, or their respective agents, representatives, employees, contractors
or consultants. Notwithstanding anything contained herein to the contrary,
Tenant shall be responsible for all contents, owned or unowned, places in the
Premises by, or on behalf of, Tenant. The failure of either party to insure its
property shall not void this waiver. The Landlord Parties and Tenant Parties
waive any claims against the other for business interruption loss from any cause
whatsoever, including damage caused in whole or in part, directly or indirectly,
by the negligent acts of the other party. Notwithstanding the foregoing, with
respect to any damage to the Project caused by Tenant Parties, Tenant shall pay
Landlord’s all-risk property insurance deductible, not to exceed $25,000 per
occurrence, within thirty (30) days following demand.


10.Landlord's Repairs and Maintenance. Landlord shall, at its cost and expense
but subject to such cost and expenses being included within the Monthly FOE,
maintain, repair, and replace as reasonably necessary to keep in good working
order the following elements of the Project which serve the Building: (a)
structural elements of the Building, (b) roof (including roof membrane and
replacement or resealing, as reasonably necessary in light of age and
condition), (c) exterior walls (including painting as reasonably necessary and
consistent with industry practices, structural soundness and any necessary
surface repairs), (d) parking areas (including snow removal to the extent
consistent with market practice), driveways, landscaping, (e) exterior lighting,
(f) Building fire sprinkler system, (g) plumbing, water and sewer lines
(excluding any Tenant specialized plumbing), (h) water heater, (i) restroom and
breakroom fixtures existing as of the Commencement Date, (j) office area ceiling
tiles, (k) windows, (l) demising wall, (m) ventilation, and air conditioning
units serving the office area of the Premises (the “Office HVAC”), (m) exterior
louvers and ventilation fans for standard warehouse air changes, heating and
evaporative cooler systems serving the warehouse area of the Premises (the
“Warehouse Systems”), (n) load bearing interior walls, (o) structural slab
(except for caulking of the floor and damage caused by Tenant) and foundation,
(p) the below slab water and sewer lines, and all building systems owned or
controlled by Landlord and not exclusively serving the Premises (for any period
where Tenant is occupying less than the entire Building), each excluding
reasonable wear and tear, and damages caused by Tenant Parties which are not
coverable by insurance. Landlord shall also complete a bi-annual preventative
maintenance service of all dock doors, dock levelers, and dock bumpers.
Landlord’s obligations for repair and replacements under this Lease shall
expressly exclude any damage resulting from the misuse or damage by Tenant
Parties, and, subject to Sections 9 and 15, Tenant shall reimburse Landlord no
later than thirty (30) days from demand the cost of any repair or replacement
resulting from damage or misuse by Tenant Parties. In addition, Landlord, at
Landlord’s expense, shall provide snow removal, slurry, restriping and sweeping
of the parking lot and paved areas of the Project in a manner consistent with
owners of similar buildings and projects in the market where the Building is
located (but in all events Landlord shall reslurry and restripe the parking lot
and paved areas of the Premises not less frequently than once every three (3)
years), annual backflow testing and repairs and exterior window cleaning. Tenant
shall promptly give Landlord written


- 4 -

--------------------------------------------------------------------------------



notice of any repair required by Landlord. Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s business operations in
the performance of any work required to be performed under this Section 11,
including, without limitation, coordinating the scheduling of such work with
Tenant. If Landlord fails to commence and diligently proceed to completion its
maintenance obligations hereunder constituting a Landlord Default (as defined in
Section 24), then Tenant may use its remedies as set forth in Section 24
hereunder in resolution of the same.


11.Tenant's Repairs. Subject to Landlord's obligations in Section 10, and
subject to Sections 9 and 15 and ordinary use, wear and tear excepted, Tenant,
at its expense, shall maintain, repair, and replace to the same working order
all areas, improvements and systems exclusively serving the Premises including
non-structural floor slab, doors, and Tenant HVAC and related components as such
was delivered to Tenant and Tenant shall have no obligation to improve the
Premises above and beyond the “as is” condition. “Tenant HVAC” means HVAC
systems installed by Tenant, specialty HVAC equipment (including IT room HVAC),
and warehouse air conditioning systems (other than the Warehouse Systems)
including temperature-controlled product systems. In addition, Tenant, at
Tenant’s expense, shall repair and replace in good working order the dock doors,
dock levelers, and dock bumpers serving the Premises, ordinary use, wear and
tear excepted from the condition as of the Commencement Date. If Tenant fails to
begin to perform any Tenant maintenance, repair, or replacement required under
this Lease within 30 days from demand (and thereafter diligently and in good
faith perform such item to completion), Landlord may perform such work and
Tenant shall reimburse Landlord for such costs within 30 days after demand along
with a 5% administrative fee.


12.Tenant-Made Alterations and Trade Fixtures. Tenant shall have the right to
make alterations, additions, or improvements to the Premises ("Tenant-Made
Alterations"), which are interior, do not impact the structure of the Building,
and the cost of which does not exceed $25,000 in each instance, without
Landlord's consent; provided Tenant provides Landlord with a written notice of
such Tenant-Made Alterations containing sufficient and complete information
regarding such Tenant-Made Alterations.  All other Tenant-Made Alterations shall
require Landlord’s prior written consent, and approval of the plans, not to be
unreasonably withheld, delayed or conditioned provided such alteration does not
impact the structure of the Building, modify the exterior of the Building, or
modify the utility or mechanical systems of the Project. Upon Tenant’s request,
Landlord shall at the time of consent for such Tenant-Made Alterations inform
Tenant whether Landlord agrees that such Tenant-Made Alternations shall not be
required to be removed upon surrender or expiration of the Lease. Tenant shall
be responsible to ensure that all Tenant-Made Alterations comply with Legal
Requirements and are constructed in a good and workmanlike manner by reputable
contractors. Tenant shall provide Landlord with the names of all contractors
performing work or supplying materials prior to beginning construction, and
Landlord may post notices of non-responsibility at the Premises. Tenant shall
cause its contractor completing Tenant-Made Alterations to provide certificates
of insurance for worker's compensation, including a waiver of subrogation in
favor of Landlord Parties, and commercial general liability in an amount equal
to $2,000,000, including a provision of additional insured status for Landlord
Parties. Upon completion of any Tenant-Made Alterations, Tenant shall deliver to
Landlord final lien waivers from all contractors and subcontractors which
provided services for the Tenant-Made Alterations. Upon surrender of the
Premises, Tenant shall remove only Tenant-Made Alterations and any improvements
constructed by Tenant, that Landlord has not otherwise provided consent for such
to remain in place. Should Tenant be required remove any Tenant-Made
Alterations, Tenant shall repair any damage resulting from such removal. Upon
Tenant's written request, Landlord shall provide Tenant a list of Tenant-Made
Alterations Landlord will shall allow to remain upon the Expiration Date.
    
Without Landlord’s approval, Tenant may erect shelves, racking, machinery and
trade fixtures in the Premises (collectively "Trade Fixtures"), provided such
items: (a) do not overload the slab, (b) may be removed without damaging the
slab or the Premises, and (c) comply with all Legal Requirements. Upon Lease
termination, Tenant, at its expense, shall remove its Trade Fixtures and repair
any damage to the Premises caused from such removal.


13.Signs. Tenant must obtain Landlord’s written consent for any exterior
signage. Upon the Lease termination, Tenant, at its expense, shall remove all
such signage and repair, paint, and/or replace any damaged building facia
surfaces. Tenant, at its expense, shall comply with all Legal Requirements
pertaining to such items. Notwithstanding the foregoing, Tenant shall have the
right to install signage on the exterior wall of the Building at its sole cost
and expense and subject to Landlord’s approval of the design, size and location
of such signage and provided such signage is in accordance with Legal
Requirements which approval shall not be unreasonably withheld, conditioned or
delayed.


14.Parking. Tenant may park operable vehicles in areas of the Project designated
for non-reserved parking and may park operable vehicles and trailers overnight
at the docks and designated truck and trailer parking areas for the Premises.
Tenant shall not park vehicles or trailers in a manner that causes interference
with the access to the parking lots and truck courts at the Project. Landlord
may allocate parking spaces among Tenant and other tenants if Landlord
reasonably determines such allocation is beneficial to the Project. Landlord
shall not be responsible for enforcing Tenant's parking rights against any third
parties.




- 5 -

--------------------------------------------------------------------------------



15.Restoration. If at any time during the Lease Term the Premises is damaged by
fire or other casualty event (the “Casualty Damage”), within 45 days after such
event, Landlord shall notify Tenant of its reasonable estimate for restoration
time (the "Restoration Notice"). If the restoration time is estimated to exceed
4 months from the date of such casualty, either Landlord or Tenant may elect to
terminate this Lease upon delivery of written notice to the other party no later
than 30 days after delivery of the Restoration Notice. If neither party elects
to terminate this Lease, or if Landlord estimates that restoration will take
less than 4 months from the date of such casualty, then Landlord shall, subject
to receipt of insurance proceeds, restore the Premises, excluding any
Tenant-Made Alterations and Trade Fixtures. Notwithstanding the foregoing,
either party may terminate this Lease if the Casualty Damage occurred during the
last year of the Lease Term and Landlord reasonably estimates that it will take
more than one month to repair such damage. Commencing on the date of the
Casualty Damage, Monthly Base Rent, Monthly Taxes, and the Monthly FOE shall be
abated from the date of Casualty Damage through the period of repair and
restoration in the proportion of the Premises, if any, which is not usable by
Tenant. Notwithstanding the terms and conditions of this Section, if the
Premises are not restored by Landlord on, or prior to, the date which is the
later of 6 months of the date of the casualty event (subject to Force Majeure
and Tenant-caused delays) or the date Landlord estimated completion of the
restoration as described above (subject to Force Majeure and Tenant-caused
delays), Tenant may terminate the Lease upon thirty (30) days written notice to
Landlord; provided, however, if Landlord completes the restoration in said
thirty (30) day notice period, Tenant's notice of termination shall be null and
void and this Lease shall continue in full force and effect.


16.Condemnation. If the Premises or any part thereof is permanently taken by
right of eminent domain, or by a purchase in lieu thereof (each a "Taking" or
"Taken"), then upon written notice by Landlord this Lease shall terminate and
Monthly Base Rent, Monthly FOE, and Monthly Taxes shall be apportioned as of the
date of the Taking. In the event (i) more than twelve percent (12%) of the
Premises is involved in a Taking as described in this Section 16, or (ii) more
than twelve percent (12%) of the parking spaces for the Building are Taken and
not replaced by Landlord with other parking spaces in the Project proximate to
the Building, and in either case the Taking, in Tenant's reasonable judgment,
would materially interfere with or impair Tenant's operations at the Premises,
then in any such event Tenant shall have the right to terminate this Lease by
giving written notice of termination to Landlord within thirty (30) days of such
Taking. If part of the Premises is Taken, then this Lease shall be terminated
with respect to the portion so Taken and Base Rent and Monthly FOE shall be
proportionately reduced. In the event of a Taking, Landlord shall be entitled to
receive the entire purchase price or award from a Taking, and Tenant shall
assign to Landlord Tenant's interest, if any, in such purchase price or award.
Without diminishing Landlord's purchase price or award, Tenant shall have the
right to make a separate claim against the Taking authority (but not Landlord)
for such compensation as may be separately awarded or recoverable by Tenant.


17.Assignment and Subletting. Tenant shall not assign this Lease, sublease the
Premises, or mortgage or pledge its leasehold interest in this Lease without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, except as provided below, and any attempt to assign the
Lease otherwise shall be an immediate Event of Default. In determining whether
to grant its consent which shall not be unreasonably withheld, conditioned or
delayed, Landlord may consider whether the intended use of the Premises would
adversely impact the use or operations of other tenants at the Project or impair
Landlord’s ability to lease other space in Project. Tenant shall provide
Landlord the proposed assignee or sublessee’s name, a description of its
business, its financial information, and such other information as Landlord may
reasonably request. Any approved assignment or sublease shall be expressly
subject to: (a) the terms and conditions of this Lease, and (b) revocable if
there is an uncured Event of Default, either at the time of notice or as of the
effective date of the assignment or sublease. In an Event of Default, Landlord
may collect rent from any occupant of the Premises apply the amount collected to
the next due installment of rent under this Lease. Notwithstanding the foregoing
to the contrary, provided no uncured default has occurred under this Lease, and
subject to the provisions herein, Tenant may, without Landlord’s prior written
consent, assign this Lease to any entity into which Tenant is merged or
consolidated, or to any entity to which substantially all of Tenant’s assets are
transferred, provided the following conditions are met:  (x) such merger,
consolidation, or transfer of assets is not principally for the purpose of
transferring Tenant's leasehold estate, (y) such merger, consolidation, or
transfer of assets does not adversely affect the legal existence of the Tenant
hereunder, and (z) such merger, consolidation, or transfer of assets of Tenant
does not reduce the tangible net worth of Tenant after giving effect to such
transfer (“Permitted Transfer”).  Tenant hereby agrees to give Landlord written
notice thirty (30) days prior to such merger, consolidation, or transfer of
assets along with any documentation reasonably requested by Landlord related to
the required conditions as provided above. For purposes of this Section, a
transfer of the ownership interests controlling Tenant shall be deemed an
assignment of this Lease unless the interests are publicly traded.
Notwithstanding the above, without Landlord’s consent, but with prior written
notice to Landlord, Tenant may assign this Lease, or sublet the Premises to any
entity controlling Tenant, controlled by Tenant or under common control with
Tenant (a "Tenant Affiliate"). This Lease shall be binding upon Tenant’s
successors and assigns. Upon Landlord's receipt of Tenant's written notice of a
desire to assign this Lease, or sublet the Premises (other than to a Tenant
Affiliate), Landlord may terminate this Lease with respect to the area of the
Premise described in Tenant's notice by giving written notice to Tenant within
30 days of Landlord’s receipt of such request. Tenant may withdraw its notice to
sublease or assign by notifying Landlord within 10 days after Landlord has given
Tenant notice of such termination, in which case the Lease shall not terminate
but shall continue.


- 6 -

--------------------------------------------------------------------------------



    
Notwithstanding any assignment or subletting (or any Landlord consent thereto),
Tenant and any guarantor of Tenant's obligations shall remain liable for all of
Tenant’s obligations under this Lease. In the event that the Base Rent due by a
sublessee exceeds the Monthly Base Rent payable under this Lease, then Tenant
shall pay to Landlord 50% of such excess net of any costs, concessions,
abatements or other requirements resulting from the sublease of the Premises
(such as brokerage fees and/or leasing commissions incurred, costs of removing
and storing property or changing the Premises to accommodate the sublessee)
within 30 days following receipt.
    
18.Indemnification. Tenant agrees to indemnify, defend, and hold harmless,
Landlord Parties from and against all incurred losses, liabilities, damages,
costs and expenses (including reasonable attorneys' fees) resulting from third
party claims for personal injuries, or damage, theft, or loss of property
occurring at the Project which arises from: (a) the use and occupancy of the
Premises by Tenant Parties, or (b) any other act or omission of Tenant Parties,
except for the negligence or willful misconduct of Landlord Parties. The
furnishing of insurance required hereunder shall not be deemed to limit Tenant's
obligations under this Section.


19.Inspection, Data, and Access. Landlord and its agents, representatives,
lenders, investors, prospective buyers, consultants, and contractors may enter
the Premises at reasonable times to inspect the Premises for any reasonable
business purpose, and during the last year of the Lease Term, to show the
Premises to prospective tenants; provided that, Tenant shall have the right, but
not the obligation, to have a representative present at any such entry into the
Premises. Landlord will use commercially reasonable efforts not to interfere
with Tenant’s use of, access to or occupancy of the Premises, and Landlord shall
not enter the Premises for the purposes stated in this Section without providing
reasonable prior telephonic and electronic mail notice to the e-mail address of
Tenant’s General Manager of the Premises that Tenant provides to Landlord (not
less than two business days in advance of such entry, except in the event of an
emergency and repair, in which event Landlord shall provide as much prior notice
as is possible) at reasonable times during normal business hours. Landlord may
grant easements, make public dedications, designate or modify common areas, and
create restrictions affecting the Project (collectively, “Encumbrances”),
provided that Encumbrances do not materially interfere with Tenant's access,
authorized use or occupancy of the Premises or increase Tenant’s obligations or
reduce Tenant’s rights hereunder. Tenant agrees to execute any reasonable
instruments as may be necessary for such Encumbrances.

20.Quiet Enjoyment. Absent any uncured Event of Default, Tenant shall have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.


21.Surrender. Upon the Lease termination, or the termination of Tenant's
possession of the Premises, Tenant shall surrender the Premises to Landlord in
the same condition as received, ordinary wear and tear, casualty loss and
condemnation excepted, and remove all Trade Fixtures, Tenant-Made Alterations
and property, unless otherwise agreed in writing by Landlord. Tenant shall
remove, or cut below the slab surface, all racking bolts, and repair cracks,
spalling, and racking bolt damage with mm-80 (or equivalent) epoxy or polymer to
match concrete color and finished smooth with slab surface. All floor striping
(including paint or tape) shall be removed with no residual staining or other
indication that such striping or taping existed. Any such items not removed
shall be deemed abandoned. In the event Tenant fails to comply with either (a)
or (b) above, Landlord may complete such work, and Tenant shall reimburse
Landlord for the costs incurred thereof no later than thirty (30) days following
receipt of demand. Any outstanding Tenant obligations under this Lease shall
survive the termination of the Lease Term.


22.Holding Over. Possession of the Premises by Tenant after the termination of
this Lease, shall be subject to immediate termination by Landlord, and all terms
of this Lease shall be applicable during such holdover period except (a) any
expansion, renewal, or similar option shall be null and void, and (b) Monthly
Base Rent for the holdover period shall be 150% of the Monthly Base Rent in
effect immediately prior to the holdover period. In addition, if Tenant
continues to holdover after receipt of notice from the Landlord providing thirty
(30) days’ prior written notice (including prior to the expiry of the Lease)
that Landlord has another tenant under contract to lease the Premises, Tenant
shall be liable for all damages incurred by Landlord as a result of the
holdover. Holdover shall not extend the Lease Term, and this Section shall not
be construed as consent for Tenant to retain possession of the Premises. For
purposes of this Section, “possession of the Premises” shall continue until
Landlord has legal control over the Premises, all keys have been delivered, and
Tenant has surrendered the Premises with all personal property of Tenant
removed.


23.Events of Default. Each of the following shall be an event of default ("Event
of Default") by Tenant:


a)Tenant shall fail to pay any installment of Base Rent, Taxes, Monthly
Fixed Operating Expenses, or any other payment required herein when due, and
such failure shall continue for a period of 5 business days after written notice
from Landlord is given to Tenant in accordance with the provisions of this Lease
that such payment was due;


- 7 -

--------------------------------------------------------------------------------



provided, however, that Landlord shall not be obligated to provide written
notice of such failure more than 2 times in any 12-month period.
b)Tenant or any guarantor: (i) makes an assignment for the benefit of creditors;
(ii) commences any action to have an order for relief entered on its behalf as a
debtor, or to adjudicate it as bankrupt, or insolvent, or seek reorganization,
liquidation, or dissolution of it, or its debts, or seek an appointment of a
receiver, trustee, custodian or similar official for it, or its property
(collectively a "Proceeding for Relief"); (iii) becomes subject to an
involuntary Proceeding for Relief which is not dismissed within 60 days of
filing; or (iv) is dissolved or otherwise fails to maintain its legal existence.
c)Failure to maintain any insurance required by this Lease, or to timely deliver
any certificate of insurance after five (5) business days’ notice from Landlord
of such failure to deliver such certificate (provided that no lapse of coverage
shall be permitted to occur).
d)Failure to comply with any other provision of this Lease for more than 30 days
after Landlord has given Tenant written notice, except as otherwise provided in
this Lease (said notice being in lieu of, and not in addition to, any notice
required as a prerequisite to a forcible entry, detainer or similar action for
possession of the Premises); provided that in the event such matter cannot be
cured within such 30 day period, Tenant shall have such additional time as is
reasonably necessary to cure the same provided that Tenant commences to cure
within such 30-day period and thereafter diligently prosecutes the same to
completion.
e)The occurrence of any Event of Default otherwise specifically set forth in
this Lease.


24.Landlord's Remedies. For so long as any Event of Default continues (provided
that no Event of Default shall occur until the expiration of any applicable cure
period set forth in Section 23, above), Landlord may at any time elect to: (a)
terminate this Lease, (b) terminate Tenant's right of possession of the Premises
(but Tenant shall remain liable as hereinafter provided), and/or (c) pursue any
other remedies at law or in equity. Upon the termination of this Lease, or
termination of Tenant's right of possession, Landlord may, without formal demand
or notice except as required by Legal Requirements, re-enter the Premises by any
action or proceeding authorized by law, and remove Tenant, and all persons and
property therefrom. If Landlord re-enters the Premises, Landlord shall have the
right to keep in place, or remove and store, all property at the Premises at
Tenant’s expense. The term “immediate Event of Default” as issued in this Lease
shall mean Tenant has no cure period, and Landlord may immediately pursue all of
its remedies.
    
If Landlord terminates this Lease for an Event of Default as provided in this
Section 24, Landlord may recover from Tenant the sum of: (a) all Monthly Base
Rent, Monthly Taxes, Monthly FOE, and all other amounts payable by Tenant which
have accrued as of the date of termination; (b) the value of the Monthly Base
Rent for any periods of abated Monthly Base Rent; (c) the reasonable cost of
reletting the Premises, including the unamortized reasonable and customary
brokerage fees and/or leasing commissions incurred by Landlord, costs of
removing and storing property, repairing or altering the Premises back to the
same condition as of the Commencement Date under this Lease with normal wear and
tear excepted; (d) all reasonable expenses incurred by Landlord in pursuing its
remedies, including reasonable attorneys' fees and court costs; and (e) the
excess of the then present value of the Monthly Base Rent, Monthly Taxes,
Monthly FOE, and other amounts payable by Tenant under this Lease applicable to
the period following the termination of this Lease through the Expiration Date,
over the present value of any amounts which Tenant establishes Landlord can
reasonably expect to recover by reletting the Premises during such period,
taking into consideration the availability of acceptable tenants consistent with
Landlord’s leasing criteria and other market conditions. Such present values
shall be calculated at a discount rate equal to the 90-day U.S. Treasury bill
rate at the date of the termination. To the extent the Landlord relets the
Premises for any of the unexpired Term of the Lease through the Expiration Date,
Landlord shall reduce the sums due from Tenant under this paragraph by the
amounts received from reletting the Premises.
    
If Landlord terminates Tenant's right to possession (but not this Lease) without
terminating the Lease after an Event of Default as provided in this Section 24,
Landlord shall use commercially reasonable efforts to relet the Premises without
thereby releasing Tenant from any liability hereunder and without demand ;
provided, however, (a) Landlord shall diligently seek an alternative tenant, (b)
Landlord shall, in good faith, accept any tenant proposed by Tenant whose
intended use of the Premises is generally consistent with the Use set forth in
Section 4 hereof, (c) Landlord shall have the right to lease any other space
controlled by Landlord first with respect to any prospective tenant other than
one proposed by Tenant. Landlord shall have the right to make repairs, changes,
alterations, or additions to the Premises to return the Premises back to the
same condition as of the Commencement Date under this Lease, with normal wear
and tear excepted. If the Premises is not relet, then Tenant shall pay to
Landlord, as damages, a sum equal to: (1) the Monthly Base Rent, Monthly FOE,
and Monthly Taxes payable by Tenant for such period that the Premises has not
been relet, plus the reasonable cost incurred to recover


- 8 -

--------------------------------------------------------------------------------



possession of the Premises (including reasonable attorneys' fees and court
costs); (2) any Monthly Base Rent, Monthly Taxes, Monthly FOE, and other amounts
accrued and unpaid at the time of repossession; and (3) the reasonable costs
incurred by Landlord’s efforts to relet the Premises. If the Premises is relet,
and the total rent and reasonable expenses payable by such replacement tenant
(after first deducting any unpaid amounts payable by Tenant which accrued under
this Lease, the reasonable cost of recovering possession of the Premises, the
reasonable costs of repairs and alterations to the Premises completed by
Landlord on Tenant’s behalf, and leasing commissions) is not sufficient to
satisfy the total rent and expenses payable by Tenant under this Lease, then
Tenant shall within thirty (30) days after Tenant’s receipt of written demand
pay any such deficiency to Landlord. Notwithstanding any reletting without
termination, Landlord may elect to terminate this Lease for a previous Event of
Default at any time upon written notice. To the extent the Landlord relets the
Premises for any of the remaining Term of the Lease through the Expiration Date
or termination date, Landlord shall reduce the sums due from Tenant under this
paragraph by the amounts received from reletting the Premises
    
Landlord’s exercise of any remedies shall not be deemed an acceptance of
surrender of the Premises and/or a termination of this Lease, other than
Landlord’s election to terminate the Lease. A party’s failure to enforce its
rights under this Lease strictly in accordance the terms hereof shall not modify
this Lease or create a custom contrary to the specific provisions of this Lease.
Tenant and Landlord further agree that forbearance or waiver by a party to
enforce its rights pursuant to this Lease, or at law or in equity, shall not
waive its rights or remedies in connection with any subsequent Event of Default
or breach. No waiver by Landlord of any Lease provision shall be effective
unless in writing and signed by Landlord, even if Landlord accepts Tenant’s
payments with knowledge of Tenant’s breach of the Lease. In the event Landlord
exercises self-help, or lock-out, remedies as provided by law Tenant waives all
claims against Landlord for business loss, business interruption, or any other
damages resulting from Landlord's self-help or lock-out. The terms "enter,"
"re-enter," "entry" or "re-entry," as used in this Lease, are not restricted to
their technical legal meanings.


25.Tenant's Remedies/Limitation of Liability. Landlord shall be in default of
this Lease if Landlord fails to perform any of its obligations under this Lease
within 30 days after written notice from Tenant specifying such failure (unless
performance will, due to the nature of the obligation or circumstances, require
more than 30 days, then after a period of time reasonably necessary to cure such
default (a “Landlord Default”), Tenant may pursue any and all legal and
equitable remedies at law which it is entitled without waiver of the same.


In the event of a Landlord Default or an emergency (being defined as an imminent
threat of personal injury to Tenant's employees or material damage to Tenant's
equipment or other property at the Premises), Tenant shall have the right to
take such action as is reasonable and necessary to (a) perform such repair or
maintenance or other obligation of Landlord to cure such Landlord Default, and
(b) make such temporary, emergency repairs to the plumbing, ventilation, and
HVAC for the Premises, the roof, foundation, floors and exterior walls of the
building of which the Premises are a part, or the roof membrane, skylights, roof
vents, drains and downspouts of the Project, and the exterior and under slab
utility systems for the Project, to prevent (i) such material damage to the
equipment or property of Tenant situated in the Premises, (ii) such personal
injury to Tenant's employees and (iii) disruption or interruption to Tenant’s
operations and business, provided Tenant has no reasonable alternative and has
notified or attempted in good faith to notify Landlord's representative of such
emergency by telephone (with subsequent written notice as soon as practicable).
The provisions of this paragraph do not constitute an authorization by Landlord
for Tenant to enter the premises of any other tenant of the Project, and Tenant
has not been designated as Landlord's agent for the purposes of any such entry.
Landlord shall reimburse Tenant for the reasonable costs incurred (with weight
given to the nature and extent of the emergency and passage of time) by Tenant
in making such emergency repairs to the Premises, as applicable, up to (but not
to exceed) $50,000.00 with respect to each such occurrence, within thirty (30)
days after submission by Tenant to Landlord of an invoice therefore, accompanied
by reasonable supporting documentation for the costs so incurred.


In the event Landlord fails or refuses to cure a Landlord Default or reimburse
Tenant for such costs as set forth in this Section within such thirty (30) day
period and Tenant brings an action for recovery from Landlord as provided for in
this Lease and this Section, then Tenant shall be entitled to recover, in
addition to the amount of such costs, interest on such amounts from the date
incurred by Tenant until recovered from Landlord, at the the highest rate
permitted by applicable law, and the reasonable attorneys’ fees and other costs
of court incurred by Tenant in pursuing such action.


The term "Landlord" shall mean only the then-current owner of the Premises, and
in the event of an assignment of the Lease, the assignor shall be released and
discharged from all obligations of Landlord under this Lease, and such
obligations shall be binding during the Lease Term upon each new assignee for
the duration of such owner's ownership. Any liability of Landlord shall be
limited solely to its interest in the Building, and in no event shall any
personal liability or recourse to any other property or assets of Landlord be
asserted against Landlord.




- 9 -

--------------------------------------------------------------------------------



26.Subordination. Tenant's interest and rights under this Lease shall
automatically be subject and subordinate to any lien of an existing or future
mortgage or any ground lease to which the Premises is subject, and all
amendments, modifications, assignments and extensions thereof. Tenant agrees, at
the election and after notice of the holder of any mortgage, or lessor under any
ground lease, to execute, acknowledge and deliver such instruments to confirm
such subordination and attornment. Any such holder may at any time subordinate
its mortgage to this Lease, without Tenant's consent, by notice in writing to
Tenant. The term "mortgage" whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances. Any
reference to the "holder" of a mortgage shall be deemed to include the
beneficiary under a deed of trust. Notwithstanding the preceding provisions of
this Paragraph, this Lease and Tenant's interest in the Premises shall not be
subordinate to any future mortgage or deed of trust on the Building, and Tenant
shall not be obligated to execute an instrument subordinating this Lease or
Tenant's interest in the Premises to any future mortgage or deed of trust on the
Building, unless concurrently with such subordination the holder of such
mortgage or deed of trust agrees in such instrument of subordination not to
disturb Tenant's possession of the Premises (so long as no default exists under
the Lease) in the event such holder acquires title to the Premises through
foreclosure, deed in lieu of foreclosure or otherwise.


27.Mechanic's Liens. Tenant shall not allow any lien or encumbrance of any kind
to be placed upon the Building as a result of services or materials provided to
the Building at any Tenant Parties’ request. Tenant shall save and hold Landlord
harmless from all loss, cost or expense based on or arising out of claims or
liens asserted against the Building as a result of the acts or omissions of
Tenant Parties. Tenant shall give Landlord immediate written notice of any lien
or encumbrance placed against the Building and shall use commercially reasonable
efforts to cause the lien or encumbrance to be discharged, or bonded over, in a
manner satisfactory to Landlord, within 20 days after Tenant’s receipt of actual
notice of the filing or recording thereof or such failure shall be deemed an
immediate Event of Default.


28.Estoppel Certificates. Upon review and agreement as to the contents, Tenant
agrees to execute and deliver to Landlord, or Landlord’s designee, within 10
days after Tenant’s receipt of Landlord’s written request an estoppel
certificate containing customary provisions. Tenant's failure to timely deliver
an estoppel certificate shall constitute an Event of Default if not cured within
10 days’ of notice of such continuing default.


29.Environmental Requirements. Tenant shall not allow any party to introduce,
transport, store, use, generate, manufacture, or dispose of any Hazardous
Material at the Project without Landlord's prior written consent except for
Hazardous Materials contained in: (a) products used by Tenant in de minimis
quantities for ordinary cleaning and office purposes; (b) forklift propane
tanks, and (c) products stored by Tenant on behalf of its clients in the Health
and Beauty industry, including without limitation perfume, fragrances, and nail
polish (so long as such products are stored by Tenant in their original, sealed,
and unopened containers), Tenant shall not allow any party to introduce,
transport, store, use, generate, manufacture, or dispose of any Hazardous
Material at the Project without Landlord's prior written consent, which shall
not be unreasonably withheld, conditioned or delayed. Tenant, at its sole cost
and expense, shall: (v) cause its operations at the Project to comply strictly
with all Environmental Requirements, including all reporting obligations imposed
by applicable Environmental Requirements in the capacity as “operator” of
Tenant’s “facility” and the “owner” (as such terms are used in applicable
Environmental Requirements) of all Hazardous Materials brought onto the Project
by Tenant Parties, and the wastes, by-products, or residues generated,
resulting, or produced therefrom, or extracted from the Project; (w) following
written request from Landlord, promptly inform and provide copies of any
documentation relating in any way to Hazardous Materials at the Project which
Tenant receives or sends; (x) promptly and diligently remediate in a manner
satisfactory to Landlord’s reasonable requirements, any Hazardous Materials
released on, or from, the Project by Tenant Parties; (y) promptly notify
Landlord in writing of any spill, release, discharge, or disposal of any
Hazardous Material in, on, or under the Project; and (z) following written
request from Landlord, promptly complete and deliver any disclosure or
certification reasonably requested by Landlord concerning Tenant Parties’
transportation, storage, use, generation, manufacture or release of Hazardous
Materials in, on, or about the Project. Tenant shall be strictly liable to
Landlord for Tenant Parties’ transportation, storage, use, generation,
manufacturing, disposal, or release of Hazardous Materials at the Project
without regard to the fault or negligence of any other party. Notwithstanding
any notice and cure periods provided herein, Tenant shall promptly commence and
diligently pursue its remediation obligations in accordance with this Section.
The term "Environmental Requirements" means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, orders, or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions, including the
following: the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; and all state and local
counterparts thereto, and any regulations or policies promulgated or issued
thereunder. The term "Hazardous Materials" means any substance, material, waste,
pollutant, or contaminant regulated by any Environmental Requirements, asbestos,
radioactive materials, and petroleum (including crude oil or any fraction
thereof, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel or mixtures of natural gas and such synthetic gas).




- 10 -

--------------------------------------------------------------------------------



Tenant shall have no liability to Landlord as to Hazardous Materials on the
Project which arose prior to Tenant’s initial possession of the Premises, or
during the Lease Term which were caused or permitted by any party other than
Tenant, or Tenant Parties, or for Tenant’s disturbance of known existing
Hazardous Materials.
    
Tenant shall indemnify, defend, and hold Landlord Parties harmless from and
against any and all losses, claims, demands, actions, suits, damages, costs and
expenses (including reasonable attorney fees, punitive damages, and any
reduction in the value of the Project) which are brought or recoverable against,
or suffered or incurred by Landlord as a result of: (a) any release of Hazardous
Materials on, or from, the Project by Tenant Parties, or (b) Tenant Parties’,
breach of, or noncompliance with, this Section, regardless of whether Tenant had
knowledge of such noncompliance. Tenant’s obligations under this Section shall
survive the Expiration Date or earlier termination of this Lease.
    
If Landlord’s inspection pursuant to Section 19 reveals noncompliance by Tenant,
Tenant shall promptly reimburse Landlord for the reasonable cost of such
inspection and testing. Landlord's receipt of a ‘clean’ environmental assessment
shall in no way release Tenant from its obligations under this Section or
constitute a waiver by Landlord of its rights and remedies herein.


Landlord represents to Tenant that as of the Effective Date Landlord has not
received any unresolved written notice of a violation of Environmental
Requirements with respect to the Building. 


30.Rules and Regulations. Tenant shall comply with all rules and regulations
reasonably established by Landlord covering use of the Project provided that the
same are not enforced in a discriminatory manner. The current rules and
regulations are attached hereto as Exhibit B, which may be supplemented from
time to time. Landlord shall not have any liability or obligation for the breach
of any rules or regulations by other tenants in the Project.


31.Force Majeure. Neither Landlord nor Tenant shall be responsible for delays in
the performance of its obligations hereunder caused by labor disputes, acts of
God, pandemics, inability to obtain labor or materials, governmental
restrictions or regulations or delay in issuance of permits, enemy or hostile
governmental action, civil commotion, casualty, and other causes beyond the
reasonable control of Landlord or Tenant, as the case may be (collectively,
"Force Majeure"); provided Force Majeure shall not apply to monetary
obligations.


32.Entire Agreement. This Lease constitutes the entire agreement of Landlord and
Tenant with respect to the subject matter hereof. Any prior agreements,
promises, negotiations, or representations are superseded by this Lease. This
Lease may only be amended in writing signed by both parties.


33.Severability. If any clause of this Lease is deemed to be illegal, invalid or
unenforceable under present or future laws, then it is the intention of the
parties that such clause be replaced with a valid clause of similar meaning and
that the remainder of this Lease shall not be affected.


34.Brokers. Each party represents and warrants to the other that it has not
dealt with any broker or agent in connection with this transaction, other than
Landlord Broker and Tenant Broker, if any, set forth in Section 1 of this Lease.
Each party agrees to defend, indemnify and hold the other harmless from and
against any claims by any other broker or agent claiming a commission or other
form of compensation by virtue of having dealt with the indemnifying party with
regard to this Lease.


35.Miscellaneous.
a)TIME IS OF THE ESSENCE as to the performance of Tenant's and Landlord’s
obligations under this Lease.
b)Any payments or charges due from Tenant to Landlord shall be considered
additional rent for all purposes of this Lease.
c)All Lease notices shall be in writing and sent to the applicable party as set
forth in Section 1 by registered or certified mail, return receipt requested, or
by a reputable national overnight courier service, postage prepaid, or hand
delivery. Either party may, upon written notice, change its notice address(es).
Notice shall be deemed given upon delivery or refusal of delivery except where
otherwise provided herein.
d)Where approval or consent is required of either Landlord or Tenant, such
approval or consent shall not be unreasonably withheld, conditioned or delayed
except as otherwise provided herein, or as otherwise required by law.
e)At Landlord's request, Tenant shall furnish Landlord with true and complete
copies of its most recent financial statements, unless publicly available.
f)Neither this Lease, nor a memorandum of lease, shall be recorded by Tenant.


- 11 -

--------------------------------------------------------------------------------



g)The laws of the state in which the Project is located shall govern the
construction and interpretation of this Lease, without regards to any principles
of conflicts of laws. The rule of construction that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments to this Lease.
h)Landlord’s submission of this Lease shall not constitute an option to lease
the Premises, nor be binding or confer any right or impose any obligations upon
either party until execution and delivery of this Lease by both parties.
i)The captions inserted in this Lease are for convenience only and in no way
define, limit or otherwise describe the scope, intent, or any provision of this
Lease, or in any way affect the interpretation of this Lease.
j)All exhibits and addenda attached hereto are incorporated into, and made a
part of, this Lease. In the event of any conflict between such exhibits or
addenda and the terms of this Lease, such exhibits or addenda shall control.
k)Any amount not paid by Tenant within 5 days after the due date as provided in
Section 23 and any applicable cure period, shall bear interest from such due
date until paid in full at the lesser of the highest rate permitted by
applicable law or 8 percent per year.
l)In the event either party initiates litigation to enforce the terms and
provisions of this Lease, the non-prevailing party shall reimburse the
prevailing party for its reasonable attorney's fees, filing fees, and court
costs. The phrase “prevailing party” includes a party who substantially receives
the relief desired whether by dismissal, summary judgment, or otherwise.
m)Landlord shall have the right, without Tenant’s consent, to place an energy
technology installation, such as a solar system, on the roof of the Building, or
otherwise at the Project, or to enter into a lease allowing a third party the
right to do so; provided the energy technology system does not adversely impact
Tenant’s use and occupancy of the Premises, or subject Tenant to any additional
costs or expenses or other material obligations. Tenant waives all rights to any
environmental attributes or incentives resulting from an energy technology
installation, other than a corresponding reduction in cost and expenses for
utilities under the Lease. Tenant hereby waives all rights to, and agrees and
acknowledges that Landlord shall retain the exclusive right to the use of the
exterior of the Building and Project for any signage purposes, virtual or
otherwise except as provided otherwise in this Lease. Landlord may request, and
Tenant shall deliver to Landlord, data regarding Tenant’s utility usage at the
Premises as required by law or to provide, maintain, improve, and keep in good
working order the Project. Tenant can satisfy this requirement by either: (a)
providing written consent for Landlord to obtain the information directly from
the utility company, or (b) providing the data to Landlord in an electronic
format.
n)This Lease may be executed in multiple counterparts, each of which shall be
considered an original, but all of which shall constitute one and the same
agreement. The signature of a party transmitted electronically (e.g.,
e-signature) or by facsimile, PDF and/or other electronic image file format
shall constitute and have the same force and effect as the original signature of
the party. Following execution, a PDF (or similar image file format) of this
entire agreement (whether signed electronically or in ink) shall be considered
to be the original agreement for all purposes.
o)The term “days” shall mean calendar days unless otherwise specified, and the
term “including” shall mean ‘including, but not limited to’.
p)Landlord and Tenant each represents to the other that:
(i)neither it, nor any person or entity that directly owns a 10% or greater
equity interest in it nor any of its officers, directors or managing members is
a person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury, including those parties names on the OFAC’s
Specially Designated and Blocked Persons List and those covered pursuant to
Executive Order 13224 signed on September 23, 2001, entitled “Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action; and
(ii)its activities do not violate the International Money Laundering Abatement
and Financial Anti-Terrorism Act of 2001 or USA Patriot Act, or the regulations
or orders promulgated thereunder (as amended from time to time).


36. Waiver Of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (IN CONTRACT, TORT, OR
OTHERWISE), BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]




- 12 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.



TENANT:LANDLORD:Priority Fulfillment Services, Inc.PROLOGIS TEXAS II (2) LLCa
Delaware corporationa Delaware limited liability company
By: Authorized Person
By: /s/ Zach Thomann
By: /s/ Mitch Pruitt
Name: /OPPN1Zach Thomann
Name: Mitch Pruitt
Title: /OPPT1Executive VP and General Manager, PFS
Title: VP-Leasing of Prologis, Inc., a Maryland corporation









- 13 -